ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
Examiner discussed a double patenting rejection over US Patent 10,795,060 with William Loginov (Reg. No. 34,863) on 2-23-2022. An agreement was reached. A terminal disclaimer was filed on 2-23-2022 and approved on 2-24-2022, thus overcoming the double patenting rejection. Therefore, the double patenting rejection has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Loginov (Reg. No. 34,863) on 2-23-2022.

**** BEGIN AMENDMENT ****
AMEND CLAIMS 21, 23-24, 26-27, 29, 31-32 and 34-35 AS FOLLOWS:

21.	(Currently Amended) A vision system that compensates for drift comprising:
		an image sensor operatively connected to a vision system processor;
		a variable lens assembly that varies a shape or a refractive index thereof; 
		a first lens group arranged in front of the variable lens assembly and configured to compensate for drift of the variable lens assembly, wherein the first lens group comprises a first front lens comprising a first front convex surface and a first rear concave surface, a second front lens comprising a second front convex surface and a second rear concave surface, and a third front lens comprising a third rear concave surface; and
	a second lens group arranged behind the variable lens assembly and configured to direct light rays from the variable lens assembly to the image sensor.




comprises

24.	(Currently Amended) The vision system as set forth in claim 21[[23]], wherein a curvature radius of the second front convex surface is greater than a curvature radius of the first front convex surface.

26.	(Currently Amended) The vision system as set forth in claim 21[[23]], wherein an outer diameter of the first front lens, the second front lens, and the third front lens are equal.

27.	(Currently Amended) The vision system as set forth in claim 21[[23]], wherein light rays from an reflect from an object to the first front lens, wherein the object is positioned in a range of 80-100mm from the first front lens.

29.	(Currently Amended) A variable lens system for a vision system having an image sensor that transmits image data to a processor comprising:
		a variable lens assembly that varies a shape or a refractive index thereof; 
, wherein the first lens group comprises a first front lens comprising a first front convex surface and a first rear concave surface, a second front lens comprising a second front convex surface and a second rear concave surface, and a third front lens comprising a third rear concave surface; and	
	a second lens group arranged behind the variable lens assembly and configured to direct light rays from the variable lens assembly to the image sensor.

31.	(Currently Amended) The variable lens system as set forth in claim 29, wherein the 


comprises

32.	(Currently Amended) The variable lens system as set forth in claim 29[[31]], wherein a curvature radius of the second front convex surface is greater than a curvature radius of the first front convex surface.

29[[31]], wherein an outer diameter of the first front lens, the second front lens, and the third front lens are equal.

35.	(Currently Amended) The variable lens system as set forth in claim 29[[31]], wherein light rays from an reflect from an object to the first front lens, wherein the object is positioned in a range of 80-100mm from the first front lens.

**** END AMENDMENT ****














Closest/Related Prior Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Feldman (US 7,436,587) teaches a computer vision system 500 comprising an image sensor 105/542 and a lens assembly 520 comprising a front-positioned fixed convex/positive lens 110/530 for providing initial magnification to a rear-positioned liquid “VFLL” lens 120/525 used to maintain a focused image at a constant magnification over a large range of focusing distances by varying the refractive index or shape of the variable focal length lens (VFLL). See Figures 1 and 5. See col.3, lines 20-37; col.4, lines 10-40; col.6, lines 23-53.

    PNG
    media_image1.png
    559
    770
    media_image1.png
    Greyscale



Bueler (US 2010/0231783) teaches a computer vision system that may use 1 or more variable lenses 101/104 and recognizes that variable lenses have optical focusing errors (i.e. aberrations) that may be compensated for with fixed non-variable lenses (i.e. corrective lens/lens stack) that may be positioned in front or behind a variable lens. See Figure 1A below and paragraphs[0022, 0042-0044 and 0053-0059].

    PNG
    media_image2.png
    406
    458
    media_image2.png
    Greyscale

In view of the citations, a fixed corrective lens stack may be a front-positioned doublet lens group 103 for initial zoom/magnification of light prior to entering a variable lens 104 and imager 107, wherein lens 103 compensates for variable lens optical errors. The doublet lens 103 shown in Figure 1A may be comprised of a concave and convex lens. Further this doublet lens shown is merely an example and one of ordinary skill in the art understands that any appropriate sequence of optics could be used to achieve a corrective characteristic to compensate for variable lens optical errors.

Thuries (US 2008/0277480) teaches a computer vision system (i.e. barcode scanner) having a lens assembly comprising a variable “liquid” lens which is sensitive to optical focusing errors due to temperature/environment factors and may compensate for these factors. The focusing accuracy of the liquid lens may be further enhanced by adding any number of additional lenses to the lens assembly such as a stacked lens which may be front-positioned to provide an initial high optical power to the lens assembly while using a rear-positioned liquid lens for accurate focusing. See paragraphs[0009-0010 and 0025-0027].

Tang (US 6,898,021) teaches a computer vision system having a focus/magnification lens assembly comprising a fixed front-positioned convex/positive lens 102 adjacent to a rear-positioned liquid “variable” lens 104  and an image sensor 108 used to maintain a focused image at a constant magnification over a large range of focusing distances by varying the refractive index or shape of the liquid lens. See Figure 1 and col.2, lines 45-64.

    PNG
    media_image3.png
    252
    464
    media_image3.png
    Greyscale


Kawashime (US 2012/0261474) teaches a computer vision system (i.e. barcode scanner) having a lens assembly 11 comprising a rear-positioned variable “liquid” lens 3/3A/30 and may minimize optical focusing errors (i.e. less aberrations) by utilizing a front-positioned fixed positive lens 2/2A. The positive lens is considered to provide initial high magnification by being configured in the lens assembly to have long focal length and narrow angle of view. Further, the positive lens may be a single lens or plural lens. See Figures 1 and 16 (shown below). See paragraphs[0129-0130].

    PNG
    media_image4.png
    367
    324
    media_image4.png
    Greyscale


	Havens (US 8,027,095) teaches a computer vision system (i.e. barcode reader) 900 having a lens assembly 920 which may comprise a fluid “liquid” lens and a positive lens. Also recognizes that the fluid “liquid” lens may have optical imperfections causing undesirable optical focusing errors (i.e. aberrations) which may be compensated for by utilizing additional lenses such as the positive lens. See Figure 9 and col.11, lines 8-16.
Afshari (US 2012/0200764). Teaches a liquid lens assembly and positive lens assembly may be removably mounted per paragraphs[0011-0012, 0027, 0029, 0040]. See Figure 10B: front positioned positive lens and liquid focusing lens 50 may be mounted to housing 52 which houses an image sensor 56. See Figure 12B: front positioned positive lens 82 and liquid focusing lens 80 may be mounted to housing 86 which houses an image sensor 85.

    PNG
    media_image5.png
    407
    702
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    266
    385
    media_image6.png
    Greyscale

Good (US 2009/0072037). Teaches a computer vision system positioning a fixed front and rear corrective lens 21/22 on each side of a variable lens 20. Figure 3, para[0039].

    PNG
    media_image7.png
    465
    529
    media_image7.png
    Greyscale

Reason for Allowance
Upon further search and consideration of the prior art in response to the amendment/arguments (filed on 11/16/2021) AND thereafter interview (held on 2/23/2022) to make subsequent changes via an examiner’s amendment, Applicant’s independent claims (21, 29 and 37) now overcome the prior art of record. Thus, Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to a computer vision system comprising a rear “variable” focal length lens (i.e. variable shape / refractive index such as a liquid lens), a front “fixed” focal length lens assembly and an image sensor used to maintain a focused image at a constant magnification over a large range of focusing distances by varying the refractive index or shape of the variable focal length lens, which is also known in closest/related prior art as cited above. 
However, the prior art, taken alone or in reasonable combination, does not teach the rear variable lens (i.e. liquid lens equivalent) configured with the specific arrangement of front fixed lenses in the first lens group per Applicant’s claimed limitation (with emphasis in bold):

“a variable lens assembly that varies a shape or a refractive index thereof;
wherein the first lens group comprises a first front lens comprising a first front convex surface and a first rear concave surface, a second front lens comprising a second front convex surface and a second rear concave surface, and a third front lens comprising a third rear concave surface”, as recited in the independent claims.

Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 21 that includes (with emphasis in bold): 
“A vision system that compensates for drift comprising: 
a variable lens assembly that varies a shape or a refractive index thereof;
wherein the first lens group comprises a first front lens comprising a first front convex surface and a first rear concave surface, a second front lens comprising a second front convex surface and a second rear concave surface, and a third front lens comprising a third rear concave surface”.
Claims 22-28 are allowed for depending from allowable claim 21.

Regarding independent claim 29, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 29 that includes (with emphasis in bold): 
“A variable lens system for a vision system having an image sensor that transmits image data to a processor comprising: 
a variable lens assembly that varies a shape or a refractive index thereof;
wherein the first lens group comprises a first front lens comprising a first front convex surface and a first rear concave surface, a second front lens comprising a second front convex surface and a second rear concave surface, and a third front lens comprising a third rear concave surface”.
Claims 30-36 are allowed for depending from allowable claim 29.

Regarding independent claim 37, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 37 that includes (with emphasis in bold): 
“A vision system that compensates for drift comprising: 
a liquid lens assembly that varies a shape or a refractive index thereof;
the first lens group comprising: first front lens comprising a first front convex surface and a first rear concave surface, a second front lens comprising a second front convex surface and a second rear concave surface, a third front lens comprising a third rear concave surface”.

Support for these allowable features can be appreciated over Applicant’s specification disclosed in Figure 10: element 1020 AND elements 1040, 1046 and 1060. 
For above reasons, claims 21-37 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698